DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 Nov 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 14 Nov 2022, with respect to the claim objections have been fully considered and are persuasive. The claim objection of 11 Jul 2022 has been withdrawn in view of the cancelled claim. 
Applicant’s arguments, see pg. 6, filed 14 Nov 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of 11 Jul 2022 has been withdrawn in view of the cancelled claim. 
Applicant’s arguments, see pg. 6-8, filed 14 Nov 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered but are not persuasive in part.
Regarding claim 1, Applicant argues, see pg. 8, that “Wagner and Buchalter fail to disclose any “a locking feature configured to be actuated to lock the resilient frame and the dock at the correct treatment position, wherein the adhesive liner is configured to be removed based on actuation of the locking feature”. However, the Examiner respectfully disagrees. First, at least the new limitation “wherein the adhesive liner is configured to be removed based on actuation of the locking feature” recited in claim 1 recites a new matter and lacks antecedent basis. Specifically, [0057] of the originally filed specification of the instant application does not disclose the adhesive liner configured to be removed based on actuation of the locking feature. Rather, [0057] of the originally filed specification explicitly discloses “Once the neuromodulation positioning patch 16 is in position, release liners covering an adhesive 99 may be removed to secure the neuromodulation positioning patch 16 in position”. See the 35 U.S.C. 112(a) rejection to claim 1 below. Additionally, it is unclear whether “the adhesive liner” is referring to “a removable release liner” recited in claim 1 or otherwise. See the 35 U.S.C. 112(b) rejection to claim 1 below. Second, Wagner at least discloses in [0033] the tightening knob 103e and screw mechanism as a locking feature configured to lock hinged cover 103a and ball joint 103c, or a frame and a dock, respectively, in positioning the frame and the dock in a substrate on a patient. Buchalter additionally discloses removing a liner to expose the adhesive surface (Col 4, lines 11-13) and the exposed adhesive surface is to securely fix the coupling device to a patient (Col 2, lines 58-67). Thus, the combination of at least Wagner and Buchalter would result in the predictable result of “the adhesive liner is configured to be removed based on actuation of the locking feature” as recited in claim 1, since one of ordinary skill in the art could lock the positions of the frame and the dock in the substrate first, then removing the adhesive liner to position the substrate with locked frame and dock to fix the substrate with locked frame and dock onto a patient. See MPEP 2143.I.A and the 35 U.S.C. 103 rejection to claim 1 below. Applicant further argues, see pg. 8, that “Buchalter’s foam structure cannot be considered to be a frame as in the recited claim”. However, the Examiner respectfully disagrees. A review of the originally filed specification of the instant application discloses in [0044] that “the dock 40 or frame 34 may include compressible foam or putty disposed on the interior walls 64 that permits angling of the probe (e.g., along arrows 86) until a desired orientation is achieved”. Thus, the originally filed specification of the instant application discloses that the resilient frame is made of a foam or putty, and Buchalter’s frame 8 is made of foam. See the 35 U.S.C. 112(a) rejection and the 35 U.S.C. 103 rejection to claim 1 below. 
Applicant’s arguments, see pg. 9, filed 14 Nov 2022, with respect to the allowance of the new claims 23-31 have been fully considered but are not persuasive. See the 35 U.S.C. 103 rejection to claims 23-31 below.

Status of Claims
Claims 1, 3-4, 7, 9-10, 13, and 23-31 are currently examination. Claims 2, 56, 8, 11-12, and 14-22 have been cancelled and claims 23-31 have been newly added since the Final Office Action of 11 Jul 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “a locking feature configured to be actuated to lock the resilient frame and the dock at the correct treatment position” recited in claim 1, as well as an “ink or a transferable material” within the conformable substrate, the frame, and/or the dock “configured to be released upon mating of the frame to the dock” recited in claim 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 25-27 are objected to because of the following informalities:  
“… one or more mating features; a dock configured to …” should read “… one or more mating features; and a dock configured to …” since the claimed patch appears to comprise conformable substrate, the resilient frame, and the dock, but not the locking feature based on the indentations (claim 1);
“… the resilient frame wherein the ultrasound probe …” should read “… the resilient frame, wherein the ultrasound probe …” (claim 1);
“…. the correct treatment position; a locking feature configured to …” should read “… the correct treatment position; and a locking feature configured to …” (claim 1);
“… comprises fabric, paper, or a conformable polymer” should read “… comprises a fabric, a paper, or a conformable polymer” (claim 25);
“ink or a transferable material” should read “an ink or a transferable material” (claim 26); and
“… claim 26, comprising …” should read “… claim 26, further comprising” (claim 27).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7, 9-10, 13, and 23-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a locking feature configured to be actuated to lock the resilient frame and the dock at the correct treatment position”. A review of the specification, however, does not describe the claimed locking feature in sufficient detail to convey to one skilled in the art that the inventor had possession of the claimed invention at the time the application was filed. In particular, [0044] of the specification discloses that “the dock 40 or frame 34 may include compressible foam or putty disposed on the interior walls 64 that permits angling of the probe (e.g., along arrows 86) until a desired orientation is achieved … the probe, the frame 34, and/or the dock 40 may include deployable locking features … The user may then depress a button on the dock 40 or the frame 34 that causes actuation of a locking feature towards the probe that contacts the probe housing or a mating featuring on the probe to lock the probe in position”. Other than a button actuating the locking feature, the disclosure of the instant application does not describe in sufficient detail how the claimed locking feature mechanically locks the resilient frame and the dock, wherein the resilient frame and the dock are disclosed to include compressible foam or putty. Claims 3-4, 7, 9-10, 13, and 23-31 inherit the deficiency by the nature of their dependency on claim 1.
Claim 1 recites the limitation “wherein the adhesive liner is configured to be removed based on actuation of the locking feature”.  A review of the specification, however, does not describe the claimed adhesive liner configured to be removed based on actuation of the locking feature. Rather, [0057] of the originally filed specification of the instant application discloses “Once the neuromodulation positioning patch 16 is in position, release liners covering an adhesive 99 may be removed to secure the neuromodulation positioning patch 16 in position”. Thus, the release liners are disclosed to be removed when the neuromodulation positioning patch is merely in position, not based on actuation of a locking feature. Thus, the new limitation introduces new matter. Claims 3-4, 7, 9-10, 13, and 23-31 inherit the deficiency by the nature of their dependency on claim 1.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7, 9-10, 13, and 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the ultrasound probe is configured to generate image data to determine a correct treatment position”. The term “correct treatment position” in claim 1 is a relative term which renders the claim indefinite. The term “correct treatment position” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 3-4, 7, 9-10, 13, and 23-31 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the ultrasound probe is configured to generate image data to determine a treatment position” and any further recitation of “the correct treatment position” is being given a broadest reasonable interpretation as “the treatment position”.
Claim 1 recites the limitation “wherein the adhesive liner is configured to be removed based on actuation of the locking feature”. The antecedent basis for “the adhesive liner” is unclear. In particular, it is unclear whether “the adhesive liner” is referring to: a) “a removable release liner” recited in claim 1; b) an adhesive liner; or c) otherwise. Claims 3-4, 7, 9-10, 13, and 23-31 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the removable release liner is configured to be removed based on actuation of the locking feature”.
Claim 13 recites the limitation “wherein the locked dock holds a transducer of the ultrasound probe at a fixed contact pressure against the subject’s skin when activated”. It is unclear what is “activated”. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the locked dock holds a transducer of the ultrasound probe at a fixed contact pressure against the subject’s skin”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 13, 23, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US PG Pub No. 2017/0296295) - hereinafter referred to as Wagner - in view of Buchalter (US Patent No. 8231533).
Regarding claim 1, Wagner discloses a neuromodulation energy application system (Fig. 9) comprising:
a neuromodulation positioning patch (receptacle 103) comprising:
a conformable substrate (bottom portion 103b of receptacle 103) comprising an application surface configured to be applied to a subject's skin (Fig. 8: bottom portion 103b of receptacle 103 on skin),
a frame (Fig. 9: hinged cover 103a of receptable 103) disposed on the conformable substrate ([0032]: hinged cover 103a couples to bottom portion 103b) and protruding from a top surface of the conformable substrate (Fig. 9),
the top surface opposing the application surface (Fig. 9: side of hinged cover 103a where ultrasound probe 114 and connector mechanism 103f are inserted and opposing bottom portion 103b),
wherein the frame (Fig. 9: hinged cover 103a) comprises one or more mating features (Fig. 9 and [0032]: hollow portion of receptacle 103a for coupling with micro adjust ball joint 103c configured to sit within the hollow portion); and
a dock (ball joint 103c) configured to removably mate with the frame via one or more complementary mating features (Fig. 9-10: round shape of joint 103c for mating with hollow portion of hinged cover 103a as well as tightening knob 103e and [0032]: ball joint 103c sits within hollow portion of receptacle 103a; [0033]: tightening knob 103e connects hinged cover 103a and ball joint 103c),
wherein the dock (ball joint 103c) forms a shaped passage to accommodate an ultrasound probe (Fig. 9 and [0032]: ball joint 103c includes a hollow portion so that the first stimulation source 114 (e.g., an ultrasound probe) can sit within the micro adjust ball joint 103c) and wherein the shaped passage positions the ultrasound probe at an angle and orientation relative to the frame (Fig. 1-6, 9 and [0032]: ball joint 103c allows for fine tune adjustment of the position of the first stimulation source 114 (e.g., an ultrasound probe), and can also be coupled to the receptacle 103a such that it has a freedom of movement in depth so further adjustment of the ultrasound transducer positioning can be accomplished (i.e., it has a full range of movement in all directions)),
wherein the ultrasound probe (first stimulation source 114; [0031]: first stimulation source 114 is an ultrasound probe that may be permanently or removably coupled to receptacle 103) to generate image data to determine a treatment position ([0050]: imaging to guide fine tuning of adjustability of the headpiece; [0039]: ultrasound stimulation is a combination of Transcranial Ultrasound (TUS) and Transcranial Direct Current Stimulation (TDCS)), and
wherein the frame (receptacle 103a) and the dock (ball joint 103c) are configured to change position, angle, and orientation relative to the subject's skin based on the determination of the treatment position (Fig. 1-6, 9; [0013] and [0029]: receptacle 103 is adjustably coupled to the headpiece and in position; [0032]: ball joint 103c allows for fine tune adjustment of the position of the first stimulation source 114 (e.g., an ultrasound probe), and can also be coupled to the receptacle 103a such that it has a freedom of movement in depth so further adjustment of the ultrasound transducer positioning can be accomplished (i.e., it has a full range of movement in all directions); [0050]: imaging to guide fine tuning of adjustability of the headpiece); and
a locking feature ([0033]: tightening knob 103e and screw mechanism) configured to be actuated to lock the frame and the dock at the treatment position ([0033]: tightening knob 103e connects to hinged cover 103a and locks ball joint 103c in place in receptacle 103 and ball joint 103c adjusted and then fixed by screw mechanism),
the ultrasound probe configured to removably mate with the locked dock ([0033]: position of ball joint 103c fixed while still being able to remove the first stimulation source from the receptacle 103),
wherein the ultrasound probe is configured to deliver neuromodulation energy ([0006]: stimulation apparatus allows for stimulation to be effectively targeted (localized) to a desired region of neural tissue; [0039]: ultrasound stimulation is a combination of Transcranial Ultrasound (TUS) and Transcranial Direct Current Stimulation (TDCS)).
	Wagner does not disclose:
the application surface comprising an adhesive portion,
wherein the adhesive portion is covered by a removable release liner,
a resilient frame; and
wherein the adhesive liner is configured to be removed based on actuation of the locking feature.
	Buchalter, however, discloses:
an application surface (pressure-sensitive film 13 on body side B) of a conformable substrate (support 3) comprising an adhesive portion (Col 4, lines 41-54: support (3) being provided with an adhesive element (13) on said body side), 
wherein the adhesive portion is covered by a removable release liner (Fig. 2: liner 12 and Col 4, lines 11-13); and
a resilient frame (frame 8; Col 3, lines 61-62: frame 8 is made of a reticulated foam or generally of an open-celled foam) disposed on the conformable substrate (support 3; Col 3, lines 61-62: support comprises frame 8) and protruding from a top surface of the conformable substrate (Fig. 5b: frame liner 15 of frame 8 protruding on transducer side T of support 3),
wherein the adhesive liner is configured to be removed (Col 4, lines 11-13) to securely fix the substrate on a patient (Col 2, lines 58-67).
It is noted that a review of the originally filed specification of the instant application discloses in [0044] that “the dock 40 or frame 34 may include compressible foam or putty disposed on the interior walls 64 that permits angling of the probe (e.g., along arrows 86) until a desired orientation is achieved”. Therefore, the claimed resilient frame is being given a broadest reasonable interpretation as a frame made of foam, and Bachalter discloses a foam frame as noted above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner’s application surface to include Buchalter’s application surface comprising an adhesive portion and a resilient frame. The motivations for the combination would have been to “hold[s] the ultrasound coupling device in place and enable[s] a tight fit to the patient’s skin” (Col 1, lines 57-58 of Buchalter) by having an adhesive portion; “protect(s) the adhesive element against dirt, grease, and humidity and thus preserve[s] it against loss of adhesive force during storage” (Col 2, lines 64-67 of Buchalter) by having the adhesive portion covered by a removable release liner; and to allow the frame be “made of a foam. Foam is elastic, easy, light-weight, easy to manufacture, and waterproof” (Col 2, lines 48-57 of Buchalter) by having a resilient frame. 
	Additionally, the combination of Wagner and Buchalter would yield “wherein the adhesive liner is configured to be removed based on actuation of the locking feature” as recited in claim 1. Wagner at least discloses a locking feature ([0033]: tightening knob 103e and screw mechanism) configured to be actuated to lock a frame and a dock at a treatment position on a patient ([0033]: tightening knob 103e connects to hinged cover 103a and locks ball joint 103c in place in receptacle 103 and ball joint 103c adjusted and then fixed by screw mechanism to tune the device fitting for a patient), and Buchalter at least discloses a liner configured to be removed (Col 4, lines 11-13) also to securely fix the substrate on a patient (Col 2, lines 58-67). As disclosed in Wagner, the method of actuating the locking feature to fix the substrate, the frame, and the dock at the treatment position on a patient is known in the art, and that in combination with Buchalter’s liner configured to be removed to expose an adhesive portion of a substrate to securely fix the substrate on a patient would have performed the same function of Wagner in fixing a substrate on a patient. One of ordinary skill in the art would have recognized that the combination of Wagner and Buchalter would predictably result in a liner configured to be removed based on actuation of a locking feature to securely fix the substrate on a patient, since one of ordinary skill in the art could lock the positions of the frame and the dock in the substrate first, then removing the adhesive liner to position the substrate with locked frame and dock to fix the substrate with locked frame and dock onto a patient. See MPEP 2143.I.A.
Regarding claim 4, Wagner in view of Buchalter discloses all limitations of claim 1, as discussed above, and Wagner further discloses:
wherein the application layer comprises an ultrasound gel portion (bridging medium 118; Fig. 8 and [0038]: bridging medium 118 used in connection with the first stimulation source 114 is a conductive gel pad, where the gel pad can conduct electrical energy (such as for example from the second stimulation source) and simultaneously allow ultrasonic energy transmission through the material).
Regarding claim 7, Wagner in view of Buchalter discloses all limitations of claim 1, as discussed above, and Wagner further discloses:
wherein the one or more mating features (Fig. 9 and [0032]: hollow portion of receptacle 103a for coupling with micro adjust ball joint 103c configured to sit within the hollow portion) of the frame are configured to mate with the one or more complementary mating features (Fig. 9: round shape of joint 103c) in only one orientation (Fig. 1-6, 9: round shape of joint 103c for mating with hollow portion of hinged cover 103a as well as tightening knob 103e).
Regarding claim 13, Wagner in view of Buchalter discloses all limitations of claim 1, as discussed above, and Wagner further discloses:
wherein the locked dock holds a transducer of the ultrasound probe at a fixed contact pressure against the subject's skin (Figs. 1-6,9: stimulation source 114 and receptacle 103 and [0033]: first stimulation source 114 fixed to ball joint 103c through connector mechanism 103f; [0032]: ball joint 103c positions ultrasound transducer; [0034]: connector mechanism 103f is an indentation and connector mechanism 114a of stimulation source 114 is a corresponding protrusion, and the protrusion couples into the indentation, thereby locking the stimulation source 114 into place).
Regarding claim 23, Wagner in view of Buchalter discloses all limitations of claim 1, as discussed above, and Wagner further discloses:
wherein the ultrasound probe (stimulation source 114) fits within the shaped passage in only one orientation (Figs. 1-6,9: stimulation source 114 and receptacle 103; [0033]: first stimulation source 114 fixed to ball joint 103c; [0032]: ball joint 103c positions ultrasound transducer; [0034]: connector mechanism 103f is an indentation and connector mechanism 114a of stimulation source 114 is a corresponding protrusion, and the protrusion couples into the indentation, thereby locking the stimulation source 114 into place).
Regarding claim 25, Wagner in view of Buchalter discloses all limitations of claim 1, as discussed above, and Wagner further discloses:
wherein the conformable substrate comprises a fabric ([0028]: headpiece 101 made of fabric).
Regarding claim 31, Wagner in view of Buchalter discloses all limitations of claim 1, as discussed above, and Wagner further discloses:
wherein a position of the dock relative to the frame is adjustable in a plurality of dimensions ([0032]: ball joint 103c allows for fine tune adjustment of the position of the first stimulation source 114 (e.g., an ultrasound probe) and also be coupled to the receptacle such that it has a freedom of movement in depth so further adjustment of the ultrasound transducer positioning can be accomplished (i.e., it has a full range of movement in all directions)).
Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Buchalter, as applied to claim 1 above, and further in view of Zhang et al. (US Patent Pub No. 2011/0251489) - hereinafter referred to as Zhang.
Regarding claims 3 and 24, Wagner in view of Buchalter discloses all limitations of claim 1, as discussed above, and Wagner does not disclose:
wherein the dock is one of a plurality of docks, each individual dock of the plurality of docks having a different shaped passage configured to accommodate respective different types of ultrasound probes (claims 3 and 24); and
wherein a respective different type of ultrasound probe fits in the different shaped passage in only one orientation (claim 24).
	Zhang, however, discloses:
a dock (Fig. 9B: probe interface component 115) is one of a plurality of docks, each individual dock of the plurality of docks having a different shaped passage configured to accommodate respective different types of ultrasound probes ([0071]: different interface component(s) and/or acoustic coupler(s) may be required for operation with certain transducers or in certain ultrasound protocols; [0045]: ultrasound components described herein may be used with many different types of ultrasound control systems, probes, protocols, and the like, including diagnostic, imaging and therapeutic ultrasound systems, probes and protocols),
wherein a respective different type of ultrasound probe fits in the different shaped passage in only one orientation (Fig. 10B: emissive surface 111 of transducer 112 through rim-like structure 118; [0069]-[0070]: detents 119 lock into notches 113 of ultrasound probe housing 110; [0038]: ultrasound probe includes therapeutic transducer; [0071]: different interface component(s) and/or acoustic coupler(s) may be required for operation with certain transducers or in certain ultrasound protocols; [0045]: ultrasound components described herein may be used with many different types of ultrasound control systems, probes, protocols, and the like, including diagnostic, imaging and therapeutic ultrasound systems, probes and protocols).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner’s system to include Zhang’s plurality of docks, where each individual dock of the plurality of docks having a different shaped passage configured to accommodate respective different types of ultrasound probes. The motivation for the combination would have been to allow “different interface component(s) and/or acoustic coupler(s) may be required for operation with certain transducers or in certain ultrasound protocols”, as taught by Zhang ([0071]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Buchalter, as applied to claim 1 above, and further in view of Rothberg et al. (US PG Pub No. 2019/0343484) - hereinafter referred to as Rothberg.
Regarding claim 9, Wagner in view of Buchalter discloses all limitations of claim 1, as discussed above, and Wagner does not disclose:
wherein the ultrasound probe is a wireless probe.
	Rothberg, however, discloses:
an ultrasound probe (ultrasound patch 110) is a wireless probe (Fig. 2-3 and [0051]: ultrasound patch 110 configured to offload wirelessly data collected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner’s system to include Rothberg’s wireless probe. The motivation for the combination would have been to allow “a wearable ultrasound device … that may be coupled to a patient”, as taught by Rothberg ([0051]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Buchalter, as applied to claim 1 above, and further in view of Green et al. (US PG Pub No. 2011/0218418) - hereinafter referred to as Green.
Regarding claim 10, Wagner in view of Buchalter discloses all limitations of claim 1, as discussed above, and Wagner further discloses:
wherein the ultrasound probe (stimulation source 114) is a wired probe with a cable (Fig. 9).
	Wagner does not disclose:
the wired probe is coupled to a power source via a cable.
	Green, however, discloses:
a wired probe (probe 10; [0045]: ultrasound components described herein may be used with many different types of ultrasound control systems, probes, protocols, and the like, including diagnostic, imaging and therapeutic ultrasound systems, probes and protocols) coupled to a power source (Fig. 4: power source 49) via a cable (cable 12; Fig. 1: probe 10 and monitoring device 6; [0043]: components of monitoring device 6 may be distributed between control unit 8 and probe 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner’s system to include Green’s wired probe that is coupled to a power source via a cable. The motivation for the combination would have been to power the ultrasound probe for operation.
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Buchalter, as applied to claim 1 above, and further in view of Ahmann et al. (US PG Pub No. 2012/0221036) - hereinafter referred to as Ahmann.
Regarding claims 26-28, Wagner in view of Buchalter discloses all limitations of claim 1, as discussed above, and Wagner does not disclose:
wherein the conformable substrate, the frame, and/or the dock comprise ink or a transferable material configured to mark the subject's skin (claims 26-28);
a reservoir within the dock comprising the ink or transferable material (claim 27); and
wherein the ink or transferable material is configured to be released upon mating of the frame to the dock (claim 28).
	Ahmann, however, discloses:
a dock (Fig. 1: ink well support structure 22) comprising an ink configured to mark a subject’s skin (Fig. 1 and [0044]: an ink well is disposed within the ink well support structure 22, the needle 38 will carry ink under the patient's skin, thereby tattooing the patient);
a reservoir within the dock (ink well structure 22) comprising the ink or transferable material (Fig. 1 and [0044]: an ink well is disposed within the ink well support structure 22); and
wherein the ink is configured to be released upon mating of a frame to the dock (Fig. 1 and [0041]: needle actuator guide 20 (including ink well support 22) configured to releasably position the needle actuator 12; [0041]-[0044]: needle 38 in needle actuator 12 will carry ink under the patient’s skin upon coupling of needle actuator 12 into needle actuator guide 20).
It is noted that Ahmann is in the same field of endeavor as the instant application as both the instant application and Ahmann are directed to marking a subject’s skin using an ink.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner’s system to include Ahmann’s ink reservoir within a dock configured to release an ink upon mating of a frame to the dock. The motivation for the combination would have been to allow “marking isocenters on a patient's body”, as taught by Ahmann ([0006]), to align the patient for treatment based on marked isocenters.
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Buchalter, as applied to claim 1 above, and further in view of Tchang et al. (US PG Pub No. 2018/0263597) - hereinafter referred to as Tchang.
Regarding claims 29-30, Wagner in view of Buchalter discloses all limitations of claim 1, as discussed above, and Wagner does not disclose:
wherein the one or more mating features comprise a protrusion, a recess, or a groove (claim 29); and
wherein the one or more mating features are at different positions along an interior of the frame (claim 30).
	Tchang, however, discloses:
one or more mating features comprise a protrusion, a recess, or a groove (Fig. 7 and [0108]: a plurality of engaging protrusions and indentations are arranged on two opposite sides of the device 100 on base 101 to engage with a plurality of protrusions and indentations 153a on base module 102 so as to improve the clamping, reliability and stability of the locking means 150), and
the one or more mating features are at different positions along an interior of a frame (Fig. 7 and [0108]: a plurality of engaging protrusions and indentations are arranged on two opposite sides of the device 100 on base 101  to engage with a plurality of protrusions and indentations 153a on base module 102 so as to improve the clamping, reliability and stability of the locking means 150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner’s system to include Tchang’s mating features of protrusions and indentations at different positions along an interior of a frame. The motivation for the combination would have been “to improve the clamping, reliability and stability”, as taught by Tchang ([0108]), in coupling the frame and the dock.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799